Repoet op Committee on Peivileges and Elections.
Mr. Cash, from the committee on privileges and elections, to which was referred the petition of Davis Hurd, of the county of Niagara, claiming to be admitted to a seat as a member of this House from the said county, in place of Reuben H. Boughton, the sitting member, reported as follows:
Assembly Document, 1837, vol. 2, No. 61.
In Assembly, Jamiary 24iA, 1837.
Report of the committee on privileges and elections on the petition of Davis Hurd.
Mr. Cash, from the committee on privileges and elections, to whom was referred the petition of Davis Hurd, of the county of Niagara, praying to be admitted to a seat as member of Assembly, in the place of Reuben H. Boughton, reports:
That the committee have had the petition, together with the affidavits and certificates accompanying the same, under consideration. The petition sets forth, that in consequence of a clerical error committed by mistake and inadvertence, by the inspectors of the town of Somerset, in the said county of Niagara, one hundred and sixty-eight votes were returned to the board of county canvassers for “ David ” Hurd, instead of Davis Hurd, the memorialist, by which clerical error and mistake Reuben H. Boughton, one of the sitting members in this House, from the said county of Niagara, received the certificate of election from the board of county canvassers of the said county of Niagara. These facts are verified and confirmed by the, affidavits of the inspectors of election of the said town of Somerset, and the certificate of the board of county canvassers.
*119The said Reuben H. Bougbt'on has-also been before your committee, and cordially concurred in the facts and statements set forth in said petition, and expresses his entire willingness that the said Davis Hurd shall take the seat now occupied by him as member of Assembly.
The committee, therefore, ask leave to offer the following resolution :
Resolved, That Davis Hurd be permitted to take his seat as member of the House of Assembly, duly eltected from the county of Niagara, in the place of Reuben H. Boughton, the sitting member, and that the seat of the said Reuben IT. Boughton be vacated. Assembly Document, Vol. 2, No. 61.
Mr. Speaker put the question, whether the House would agree to the said resolution, and it was determined in the affirmative.
Thereupon Mr. Hurd appeared in the Assembly Chamber, and the Speaker administered to him the oath prescribed by the Constitution.
Ordered, That Mr. Hurd do take his seat.
Assembly Journal, 183?, page 138.